Allow
me at the outset to convey to the President my
Government's congratulations on his election to
preside over the fifty-ninth session of the General
Assembly.
We have no doubt that his wisdom and experience
will be of great service to the Organization at a time
when it must make important decisions, in particular
concerning the reform of the Security Council. He will
surely do honour to all Africa.
I also take this occasion to express our gratitude
and congratulations to Mr. Julian Hunte for the
excellent quality of his presidency at the fifty-eighth
session of the General Assembly.
In April this year, the whole world joined
Rwanda in our observance of the tenth anniversary of
44

the 1994 genocide, in which more than a million of our
citizens - men, women and children - were
massacred by the former Government, which
institutionalized hatred, discrimination and
sectarianism.
We thank in particular the General Assembly and
the Security Council for joining us in this Hall last
7 April to pay tribute to the memory of the victims in
Rwanda and to renew our commitment to ensuring that
the horrors of genocide do not occur again, in any part
of the world.
That tragedy of genocide and its many
consequences obliged us in Rwanda to undertake the
national and collective duty of examining our
conscience. We believe we have learned so much in
sorrow from that task that we have undertaken concrete
measures in that respect.
In the process, we created the National Unity and
Reconciliation Commission, which has led the national
dialogue over the last five years. We have also
undertaken vast reforms at all levels and in many areas
of national life, which, among other things, enable
people to develop initiatives and to participate in
decisions affecting their own development. We have
thus adopted a new constitution, which, for the first
time in the history of our country, was conceived by
the people of Rwanda themselves and drafted
according to the ideas, concerns, aspirations and
priorities of the people and not according to those of
so-called legal experts from other continents. This new
constitution guarantees the freedoms and fundamental
rights of the people, brings together universal
principles and national realities, but also, and above
all, offers measures to exclude once and for all from
our society the poor governance that led to the
genocide in 1994.
We have carried out important legal reforms that
have indeed restored our judicial system. In the search
for justice that will restore and reconcile our people,
we have introduced traditional participatory
jurisdiction - known as Gacaca - to judge the
thousands of those presumed to be implicated in the
crimes committed during the genocide.
We are also now transforming our economy by
emphasizing innovation, competitiveness, the role of
new information and communication technology and
the improvement of public services as the appropriate
way to achieve economic growth and lasting national
development. We have carried out other reforms in the
areas of education, health, security and the
advancement of women in public administration to
such an extent that today Rwanda leads the countries
having the largest number of women elected to national
decision-making posts.
Rwanda is contributing, albeit modestly, to all the
peace processes underway in our region and other areas
of Africa. In this context, my Government did not
hesitate to respond to the appeal of the African Union
regarding Darfur and sent a military mission to
contribute to the efforts of the international community
and the Sudanese Government to restore peace to this
sorely tested region of our dear continent.
We feel that the international community also
needs to engage in some soul-searching in order to
reflect on the lessons to be learned from the failures of
the past and to re-examine its responses to crisis
situations such as the genocide of 1994 in Rwanda. We
should therefore ask ourselves if we really do have a
system of early warning in place to detect emerging
crises. Can we say that today, more than yesterday, we
have the political will necessary to respond decisively
and appropriately around the world to these emerging
crises? Is the world's division into major Powers'
zones of influence not continuing today ó just as it did
in 1994 in Rwanda - to prevent the United Nations
from formulating just and effective responses to crisis
situations?
Every Member of this Assembly is certainly
aware of the magnitude and the frightening scope of
terrorism as well as the challenge it poses to
international peace and security. Indeed, from the
Russian Federation, through Spain, Indonesia, Kenya
and to the United States, terrorists are causing
devastation, even using innocent women and children
to achieve their unspeakable goals.
The Great Lakes region in Africa is certainly
acquainted with terrorism. Indeed, the forces that
committed genocide in Rwanda, namely Rwandaís
former Forces armees rwandaises (ex-FAR) and the
INTERAHAMWE continue to bring death and
devastation with unsurpassed cruelty to the Democratic
Republic of the Congo, Burundi and Rwanda. You all
certainly know of their most recent and sinister deed,
carried out barely two months ago, when this same
group, together with the Forces nationales de liberation
(FNL) rebels of Burundi, attacked a refugee camp in
45

Banyamulenge in Gatumba, Burundi, and massacred
160 innocent people ó men, women and children ó
because of their ethnic origin.
The most incomprehensible and unacceptable
thing for us is the well-known fact that the bases of all
these groups are located in the east of the Democratic
Republic of the Congo and that their leaders are well-
known, but that no serious international action has
been undertaken, to date, to destroy these bases and to
arrest their leaders. And yet, in the Democratic
Republic of the Congo, almost in the very same
location as these genocidal forces, there is a well-
armed United Nations force, which is costing the
international community a mere $700 million per year.
We need to seriously ask ourselves whether the
international community has learned any lessons from
the tragedy of Rwanda. In our humble view, the United
Nations should assume its responsibilities and take the
necessary measures to disarm, demobilize and
repatriate the terrorist and genocidal groups in the
Democratic Republic of the Congo, which continue to
destroy with impunity entire communities in our region
and which have been the source of two wars in the
Democratic Republic of the Congo, directly involving
up to eight African countries.
My Government feels that, just as the
international community has the responsibility or
obligation to guarantee the protection of individuals in
serious danger, it is also responsible for protecting and
supporting those who have escaped from those
situations. It is in this context that, since 1994, the
Government of Rwanda has reserved 5 per cent of its
annual budget for priority contributions to the health
care and education needs of those who escaped the
genocide. In the same spirit, and during the current
session of the Assembly, a draft resolution will be
submitted, requesting the Secretary-General of the
United Nations to mobilize the entire United Nations
system to give financial support to our domestic
efforts, which remain, despite everything, insufficient
with regard to the real - if not vital - needs
particularly of the orphans, widows and victims of
sexual abuse. We hope that it will receive your support.
My Government has followed with great interest
the current discussions regarding reform in the Security
Council. Rwanda, which has been the subject of debate
almost continuously in the Council for 14 years, is
more sensitive than many other nations to the need to
make this powerful body of our Organization more
representative and democratic. We feel, in particular,
that it is high time to end the marginalization of the
continents of Africa and Latin America by granting
them permanent seats in the Security Council.
While emphasis is quite rightly being given to the
expansion of the Council and regional representation,
we firmly believe that equal attention should be
devoted to improving the Council's methods of work
and that emphasis should be placed on their
transparency. We hope that this aspect will be taken
into account by all the parties concerned; otherwise,
this reform will be cut short and will not have any real
impact. In particular, we are deeply concerned that an
unwritten rule, nowhere to be found in print, seems to
have reserved the initiative for making proposals only
to the permanent members of the Security Council.
Even more worrying is the apparent division of the
world into spheres of influence, with each permanent
member having the almost absolute and exclusive right
to propose draft resolutions and presidential statements
relating to its own zone of influence. This situation
does no credit to the Organization and seriously
undermines the credibility of the Security Council and
its decisions.
My Government has taken note of the
improvements which have been made towards greater
efficiency in the International Criminal Tribunal for
Rwanda, and encourages the Office of the Prosecutor
and the Registry to pursue their efforts to end the waste
and corruption which have characterized the Tribunal.
And it is from that standpoint that we guarantee our
full support for the Tribunal in the implementation of
its completion strategy. We are awaiting the upcoming
conclusion of agreements regarding the transfer of
certain accused to be tried, as well as some who have
already been convicted and who will serve their
sentences in Rwanda, which we feel is a token of trust
and of restored cooperation.
In conclusion, for us, support for economic
development remains one of the greatest raisons díÍtre
of the Organization. As I speak, as members know,
hundreds of thousands of people in Africa are facing
hunger, poverty and disease and are living in great
despair. The United Nations, therefore, needs to
mobilize, concentrate and guide all our collective
efforts to attain the Millennium Development Goals
and to pull the African continent out of its current
political and economic difficulties. Here, the New
46

Partnership for Africa's Development (NEPAD) is a
kind of reassuring road map and framework, that is
helping us to bring about the rebirth and prosperity of
Africa.
Thus, this universal family of nations should
reject the current situation with half of us living in
affluence, prosperity and good health, while the other
half is dying of hunger and disease, which all of us
together can prevent and eradicate. Let us, therefore,
work all together to change this situation.